Russell, J.
The decision of this case is controlled by the ruling of this court in Ford v. Thomason, 11 Ga. App. 359 (75 S. E. 269). The suit was brought for commissions alleged to be due by the defendant for the plaintiff’s services as real-estate agent in aiding another real-estate agent to make a sale. As it affirmatively appears that the plaintiff had not registered with the ordinary, nor paid the tax to the tax-collector, required by section 978 of the Civil Code (1910), he can not recover commissions accruing from the sale of real estate. Ford v. Thomason,supra. The court, therefore, erred in overruling the motion for a new trial.